Citation Nr: 0017466	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-48 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This appeal arises from a July 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) that denied, in 
pertinent part, service connection for hypertension.  In a 
November 24, 1997, decision, the Board of Veteran's Appeals 
(Board) remanded the veteran's hypertension service 
connection claim for further adjudication.

The veteran has also indicated that he currently suffers from 
renal problems as a result of hypertension.  This claim has 
not been addressed by the RO, and it is referred to the RO 
for consideration in the first instance, as appropriate.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran experienced high blood pressure in March and 
April 1966, during his active military service.  The 
impression was hypertension.

3.  The veteran states that he received treatment for high 
blood pressure readings in 1970.

4.  A private physician stated that the veteran incurred 
hypertension during his active military service that 
currently presents manifestations and symptoms.

5.  In August 1999, a Department of Veterans Affairs (VA) 
physician conjectured that the veteran's in-service 
hypertension may have continued after separation from service 
to the present day.


CONCLUSION OF LAW

Hypertension was incurred during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107(a)-(b) (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial inquiry is whether the veteran's claim is well 
grounded.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998), 
the United States Court of Appeals for the Federal Circuit 
held that, under 38 U.S.C. § 5107(a) (West 1991), VA has a 
duty to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims held that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).  The threshold question is whether a claimant has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  If 
a claimant meets this threshold requirement, VA's duty to 
assist in developing the facts pertinent to the claim under 
38 U.S.C.A. § 5107(a) is triggered. 

A well grounded claim requires (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  If the determinative issue involves 
medical causation, medical etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468. 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  
Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette v. Brown, 
8 Vet. App. 69, 75-76; King v. Brown, 5 Vet. App. 19, 21 
(1993).  The Court has further held that "[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded-claim requirement of 
section 5107(a)."  Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995) (emphasis added); see also Espiritu  v. Derwinski, 2 
Vet. App. 492, 494 (1992).  If the claimant has not presented 
a well-grounded claim, then the appeal fails as to that 
claim, and the Board is under no duty under 38 U.S.C.A. 
§ 5107(a) to assist the claimant any further in the 
development of that claim.  Epps, 126 F.3d at ; Murphy, 
1 Vet. App. at 81.  Cf. Morton v. West, 12 Vet. App. 477 
(July 14, 1999) (VA cannot assist a claimant in developing a 
claim which is not well grounded).  

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110 (West 
1991).  Additionally, in certain circumstances, service 
connection is available on a presumptive basis for certain 
conditions that become manifest to a certain degree within 
one year after separation from active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Cardiovascular-renal disease, including 
hypertension, is listed as one of those conditions for which 
service connection may be warranted on a presumptive basis.  
38 C.F.R. § 3.309(a) (1999). 

The veteran contends that his hypertension began during 
service, and he refers to various in-service blood pressure 
readings in support of this argument.  He also contends that 
he has developed a kidney problem as a result of his current 
hypertension. 

In this case, the veteran's service medical records do 
indicate elevated blood pressure readings, a letter from a 
private physician (Dr. Seabury Stoneburner), and an 
examination report from a VA physician are sufficient to 
render the veteran's service connection claim well grounded.  
These articles of evidence, when taken together, discuss the 
existence of hypertension during the veteran's active 
military service, its continuity following his separation 
from service, and his current diagnosis of hypertension.  
Therefore, the veteran's claim is well grounded.  The Board 
will now proceed to review the merits of the veteran's claim.

The record is replete with treatment records for high blood 
pressure in the 1990s and for various other cardiovascular 
conditions during that time period.  The question, however, 
is whether the veteran incurred hypertension during his 
military active service and whether any current hypertension 
is related to any hypertension incurred during his active 
military service.  

As mentioned, the veteran's service medical records include 
March 1966 and April 1966 treatment records.  In March 1966, 
his blood pressure readings were 150/90, 170/105, 170/105, 
and 170/100.  In April 1966, while seeking treatment for 
occasional, spontaneous nosebleeds, the veteran's blood 
pressure readings were recorded as 170/85, 145/80, 150/90, 
170/105, 170/100, and 180/100.  The impression was 
hypertension of questionable etiology.  Subsequently, in 
October 1966, it was noted that he had a history of 
hypertension that was thought to be labile.  Several months 
prior to his separation from service, the veteran underwent a 
physical examination.  His blood pressure reading at that 
time was 140/88.  On the accompanying medical history report, 
it was reported that the veteran had had high blood pressure 
during service. 

The veteran has stated in connection with an August 1999 
examination that he was evaluated by a private physician in 
1970 (i.e., two years after separation from active military 
service) for high blood pressure.  The RO has sought to 
obtain records specified by the veteran, including records of 
treatment by private physicians in 1970 and in the early 
1980s.  However, the RO's attempts were unsuccessful.  
Nevertheless, in light of the existing record, the Board 
deems further development unnecessary.

On a VA hypertension examination in May 1996, the veteran 
reported having been told that he had had elevated blood 
pressure associated with nose bleeds in 1966; however, this 
situation returned to normal and he did not recall having any 
more blood pressure problems during his military service.  He 
reported that in 1970, he became sick on the job and was 
found to be hypertensive.  In 1972, according to the veteran, 
while working in a stressful job as a public housing 
administrator, he related being told of elevated blood 
pressure.  He also related seeing a private nephrologist in 
1981 because of suspected kidney trouble due to hypertension.  
On that VA examination, the veteran was diagnosed with 
hypertension, etiology unknown, well-controlled with blood 
pressure medication.

In March 1998, Dr. Seabury Stoneburner, a private physician 
wrote as follows:

[The veteran] is a 51-year-old male found to have 
hypertension while in the military and it appears 
that over the years the hypertension led to his 
chronic renal failure and he started dialysis in 
1993.  It would appear that his hypertension did 
lead to his severe renal failure, requiring 
dialysis and his hypertensive cardiovascular 
disease.

The Board remanded the veteran's claim, inter alia, in 
November 1997 in order to obtain additional evidence 
regarding his hypertension service connection claim.  In 
August 1999, a VA physician reviewed the veteran's medical 
history, claims folder, and service medical records.  The VA 
physician noted that, between March 1966 (during the 
veteran's active duty) and April 1999, "numerous blood 
pressures ranging from 170/105 to 150/96 were recorded."  
Upon further review of the veteran's medical records and his 
history, the examining VA physician wrote:

The question arises as to whether or not we can 
relate his hypertension to service.  He certainly 
did have significant hypertension recorded in his 
service records in March and April of 1966.  The 
several blood pressures found in his service 
records following that date, (and prior to that 
time), however, were normotensive and there is no 
record he received any medications while in the 
service, apparently being placed on 
antihypertensive medications within two years 
following his discharge.

Certainly the fact that he did have significant 
hypertension in 1970 requiring medication would 
suggest that this probably was a continuation of 
whatever illness caused those records in 1966 
while in service, but the fact that he was not 
hypertensive following that particular time tends 
to militate to some extent as to whether this was 
a continual problem.

Having recorded hypertension in significant 
numbers while in service, however, would lead one 
to feel that the continued problems which occurred 
postdischarge were due to the same illness though 
obviously this must, at this point, be conjecture.

Certainly, his renal failure whether it is 
associated with his diabetes or simply 
nephrosclerosis from his hypertension is now 
contributing to his persistent hypertension and 
what may have been delineated as congestive heart 
failure at least on one occasion.  At best, 
however, one could only surmise that there is a 
connection between those blood pressures recorded 
in 1966 and his current hypertension first 
recorded in 1970, some two years following his 
discharge even though blood pressures following 
the 1966 notations were recorded in the service 
records as normal.

Because of the above, a definite conclusion as to 
service-related blood pressure problems resulting 
ultimately in renal failure can not be made with 
certainty.  The request for review states that if 
an opinion can not be made without resorting to 
speculation, it should be so noted.

Certainly, there is contrary evidence.  For instance, 
according to a September 1994 operative record from the 
University Medical Center of Jacksonville, Florida, the 
veteran had had a history of hypertension for the past 10 to 
15 years, that is, since 1979 at the earliest.  Indeed, on a 
March 1993 resume following various operations and procedures 
performed at that medical facility, a physician indicated 
that the veteran had had a history of hypertension for 10 
years, that is, since 1983.  

However, despite the contrary evidence and despite the lack 
of competent medical records documenting a diagnosis of 
hypertension soon after the veteran's separation from active 
military service, see Espiritu, 2 Vet. App. at 494 (layperson 
is generally not competent to provide an opinion on matters 
requiring medical knowledge), the supporting evidence must be 
viewed in light of the applicable rule that gives a claimant 
the benefit of the doubt when evidence is in equipoise.  
38 U.S.C.A. § 5107(b) (West 1991).  In this particular case, 
the veteran had an impression of hypertension during his 
active military service, and that hypertension was deemed to 
be labile, i.e., unstable  or unsteady.  Moreover, a private 
physician has opined that the veteran has had hypertension 
since military service.  Finally, a VA physician opined in 
August 1999 that there possibly was a linkage between the in-
service incidences of hypertension and subsequent diagnoses 
of hypertension.  Admittedly, the examining VA physician 
specifically expressed that the relationship between in-
service hypertension and post-service hypertension was 
conjectural and speculative.  But, in this particular case 
and under these particular circumstances, the lack of 
competent evidence that specifically addresses the issue at 
hand (whether in-service hypertension is related to post-
service hypertension), the available evidence is in 
equipoise, and the veteran is entitled to the benefit of the 
doubt regarding his claim.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the Board finds that the veteran incurred 
hypertension during his active service and that his current 
hypertension is related to his active service. 




ORDER

The claim for service connection for hypertension is granted.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

